Cross motion to dismiss application for an order pursuant *310to article 78 of the Civil Practice Law and Rules against Brian S. Fischer granted to the extent of transferring the matter to Supreme Court, Albany County, for further proceedings, without costs or disbursements. The application for an order pursuant to article 78 of the Civil Practice Law and Rules against Hon. Charles Tejada, Justice of the Supreme Court, New York County, denied, the cross motion granted and the petition dismissed, without costs or disbursements. No opinion. Order filed. Concur—Andrias, J.P., Marlow, Nardelli, Sweeny and McGuire, JJ.